DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9), in the reply filed on 08/01/2022, is acknowledged.  The traversal is on the ground(s) that the search burden for searching both Group I and Group II is not established.  This is not found persuasive because Groups I and II are distinct and Groups I and II require a different field of search (such as different CPC classifications, different search terms for a composition and for a method of use) (see previous Office Action paragraphs 5-6).
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of the election of species requirement in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that the search burden was not established for searching species of Strobilurin and 2-pyridinol-N-oxide.  This is not found persuasive because species of Strobilurin and 2-pyridinol-N-oxide are distinct and would require a different fields of search to find different species of Strobilurin and 2-pyridinol-N-oxide (see previous Office Action paragraphs 8-10).  
The requirement is still deemed proper and is therefore made FINAL.
Applicants provide a compliant election of Group I (claims 1-9), and trifloxystrobin, depicted below, 

    PNG
    media_image1.png
    147
    349
    media_image1.png
    Greyscale

which is the elected species of Strobilurin, and 1-hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamine salt/piroctone olamine (hereinafter referred to as “piroctone” or “piroctone olamine”), depicted below 

    PNG
    media_image2.png
    298
    342
    media_image2.png
    Greyscale
, 
which is the elected species of 2-pyridinol-N-oxide. A search for the Applicants’ elected species did not retrieve applicable art. See “SEARCH 6” (conducted using Registry and HCaplus databases of STN) in enclosed search notes.  Therefore, the Examiner extended the search to Azoxystrobin, depicted below, which is a species of Strobilurin (Applicants’ Specification page 3 line 28):

    PNG
    media_image3.png
    152
    316
    media_image3.png
    Greyscale
 .
The extended Markush search of Azoxystrobin (species of Strobilurin) and the elected species of 2-pyridinol-N-oxide (piroctone olamine) retrieved applicable prior art. See “SEARCH 6-8” in enclosed search notes. Therefore, the search for other species of Strobilurin and 2-pyridinol-N-oxide will not be extended in/for/during this Office Action in accordance with Markush search practice. A review of the instant application’s inventor and assignee names within these Searches retrieved double patent references. Furthermore, the review of the instant application’s inventor and assignee names retrieved double patent references. See “SEARCH 1-4” in the enclosed search notes. 
Applicants elected Strobilurin and 2-pyridinol-N-oxide and the Markush extension read on claims 1-9. 
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 08/01/2022.
However, the full scope of claim 1 has yet to be search following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species and the extended Markush searches of Strobilurin and 2-pyridinol-N-oxide, as described above, following Markush search practice. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1 that finds prior art against claim 1; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections; and/or 
(4) 	Once Group 1 is found allowable and rejoined with Group 2, any rejections over Group 2 will also be made final.  MPEP 803.02(III)(D) applies.
Current Status of 17/126,380
This Office Action is responsive to the amended claims of 08/01/2022. 
Original claims 1-9 have been examined on the merits. 
Priority
This application claims priority to U.S. provisional application 63/044,807, filed 06/26/2020. There is a sibling PCT/US20/65812, filed 12/18/2020.
Claims have support from 63/044,807 therefore, 06/26/2020 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2022 and 05/02/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-9 are objected to as the dependent claims 2-9 should begin with the article -- The -- .  However, claims 2-9 currently begin with “A”.  Independent claims customarily begin with “A” or “An” while dependent claims should begin with “The”.  Please revise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over: 
MING (CN 110025658 A, provided in the IDS of 05/02/2022), as referenced by the Written opinion of the WIPO document of PCT/US2020/065812, also as referenced in the IDS of 05/02/2022); English-language Machine translation of MING (CN 110025658 A) provided PTO-892 page 1 line U.

Claim 1 is drawn to a personal care composition of a Strobilurin and a 2-pyridinol-N-oxide where the ratio is from 10:1 to 1:20, wherein there is a synergistic anti-inflammatory/cellular stress activity. Claim 2 is drawn to the composition where the anti-inflammatory benefit is measured as PGE2 activity. Claim 3 is drawn to the composition’s ratio is 4:1 to 1:10. Claim 5 is drawn to the 2-pyridinol-N-oxide material is 0.05% to 5% by weight of the composition. Claim 6 is drawn to 2-pyridinol-N-oxide is 0.3% to 3% by weight of the composition. Claims 7 and 8 are drawn to 1-hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamide salt/piroctone olamine. 
Determining the scope and contents of the prior art
MING teaches a hair care composition to prevent hair loss and promote hair growth (page 5 of 10 of the machine translation, paragraphs [0002]-[0008] of the Chinese patent).  The Examiner interprets “hair care composition” as “a personal care composition”.  This helps teach claim 1. 
MING teaches that 1-hydroxy-4-methyl-6-(2,4,4-trimethylpentyl)-2-pyridone monoethanolamine salt (rejects claim 7), otherwise known as piroctone olamine (which is applicants elected species of 2-pyridinol-N-oxide) works as a bactericide and reduces inflammation.  Furthermore, Azoxystrobin (a species of strobilurin per Applicants’ Specification page 3 line 28) enhances drug penetration which enhances drug effect (“laurel nitrogen” page 6 of 10 of the machine translation, confirmed by the WIPO Written Opinion). Thus, the examiner interprets Azoxystrobin to enhance the drug penetration of any drug it is paired with; this is what MING teaches when it discloses:  “the integral matching effect achieves the effect” (page 6 of 10 of the machine translation).  The examiner interprets that there is synergy between piroctone olamine and Azoxystrobin, in which Azoxystrobin enhances piroctone olamine’s bactericidal and anti-inflammatory effect. This helps teach claim 1. 
MING teaches the composition is a shampoo (pages 3 and 5 of 10 in the machine translation, paragraph [0002]) and teaches leave-on treatment (compositions of examples 1-3 in table 3), which helps teach claim 4. 
MING teaches piroctone olamine being 0.01% to 0.1 weight % of the total weight (page 7 of 10 of machine translation). MING teaches Azoxystrobin being a 0.01% to 0.5 weight % of the total weight (page 7 of 10 of machine translation). If piroctone olamine is 0.01% by weight and Azoxystrobin is 0.5% by weight, then their ratio is 1:50. If piroctone olamine is 0.1% by weight and Azoxystrobin is 0.01% by weight, then their ratio is 10:1. Together, the ratio range of piroctone olamine to azoxystrobin would be calculated to be 10:1 to 1:50. This helps teach claims 1, 3, and 5-6.
MING teaches piroctone olamine as an anti-bacterial, anti-inflammatory and anti-itch agent (page 8 of 10 in the machine translation, paragraphs [0033] and [0062] and compound #16 in table 3 of the Chinese Patent, confirmed by the WIPO written opinion).  MING further teaches that by killing various bacteria, yeast, and fungi with piroctone olamine, that inflammation caused by these microorganisms is eliminated, and thus reduces the itching (page 8 of 10 in the machine translation, paragraphs [0033] and [0062]). This helps teach claims 7 and 8. 
MING teaches Azoxystrobin enhances dermal penetration of actives (“laurel nitrogen” page 6 of 10 in the machine translation, paragraph [0060] and compound #21 in table 3). Any composition comprises more than one compound of azoxystrobin.  As such, this teaches the (further addition of) more than one compound of azoxystrobin, which is interpreted as patently equivalent to claim 9.  This helps teach claim 9. 
Ascertaining the differences between the prior art and the claims at issue
While MING teaches a hair composition to prevent hair loss and promote hair growth (page 5 of 10 of the machine translation), it does not explicitly teach the synergy between Azoxystrobin and piroctone olamine.  Furthermore, MING is silent as to the limitations of the other rejected claims. 
Resolving the level of ordinary skill in the pertinent art.
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of Strobilurins and 2-pyridinol-N-oxides useful in benefiting hair and skin, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of Strobilurins and 2-pyridinol-N-oxides.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The instant claims 1-9 are prima facie obvious in light of references MING. 
The artisan would have been motivated to create a personal care composition comprising piroctone olamine and Azoxystrobin in a synergistic ratio. The artisan would expect that Azoxystrobin, which enhances drug penetration and drug effect, to enhance the penetration of piroctone olamine and thus enhance piroctone olamine’s anti-bacterial, anti-inflammatory and anti-itch effect (MING page 6 of 10 and page 8 of 10 of the machine translation). This enhanced anti-inflammatory effect would be expected to positively influence the cellular stress activity.  This helps teach claim 1 and 7-9. 
The artisan would have been motivated to optimize the ratio of piroctone olamine and Azoxystrobin to maximize the synergistic effect between the two compounds. The ratio between piroctone olamine and Azoxystrobin is known to be 10:1 to 1:50 (MING page 7 of 10 of the machine translation and per calculations made, above).  The artisan would be expected to optimize the ratios of piroctone olamine and Azoxystrobin to maximize their synergistic effect, and in so doing, would approach or encompass the ratios of claims 1 and 3.  This teaches claims 1, 3, and 7-9.
Similarly, the artisan would have been motivated to optimize the weight% of piroctone olamine to optimize the anti-inflammatory effect. MING teaches piroctone olamine being 0.01% to 0.1 weight % of the total weight (page 7 of 10 of machine translation). Generally, differences in concentration (of which weight is considered a part) or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(II)A.  This teaches claims 5-6.
The artisan would have been motivated and expected to select shampoo as the personal care composition (MING page 5 of 10 in the machine translation). Additionally, the artisan would be expected to apply the anti-inflammation composition to other similar personal care compositions such as a conditioner, leave-on, tonic and mixtures, to enhance the anti-bacterial and anti-inflammatory coverage into multiple different personal care compositions. This teaches claim 4. 
The PGE2 activity of the composition of claim 1 is an inherent property.  The instant claims are prima facie obvious in light of MING, as per above.  Thus, the claimed property of PGE2 activity is presumed inherent in the teachings of MING.  See MPEP 2112.01(I) and (II).  This teaches claim 2. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of co-pending U.S. application 16/913,183. The instant claims (claims of 08/01/2022) and the references claims (claims of 06/03/2022) were used to make this rejection. 
Determining the scope and contents of the prior art
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim 1 teaches a personal care composition of azoxystrobin and 2-pyridinol-N-oxide wherein the ratio is 4:1 to 1:50 wherein there is a synergistic anti-inflammatory/cellular stress activity. Azoxystrobin is a Strobilurin (as known in instant specification on page 3 line 28-31) and thus teaches “strobilurin” of instant claim 1 and 9.  The 2-pyridinol-N-oxide material of reference claim 1 teaches that of instant claim 1.  Thus, the limitations (not the ratios) of reference claim 1 fall within the limitations of the personal care composition of instant claim 1.
The reference claim 2, drawn to composition where the anti-inflammatory benefit is measured with PGE2 activity, teaches the instant claim 2, drawn to the same.
The instant specification on page 13 teaches reference claim 3, drawn to synergistic PGE activity is at least 1.5X higher than the calculated sum.  
The reference claim 4, drawn to composition with a ratio of 1:1 to 1:10, falls within the range of instant claim 3’s range of 4:1 to 1:10. 
The reference claim 5, drawn to a shampoo, conditioner, leave-on, tonic and mixtures, teaches the instant claim 4, drawn to the same. 
The reference claim 6, drawn to 0.05% to 5% weight of 2-pyridinol-N-oxide, teaches the instant claim 5, drawn to the same. 
Reference claim 7, drawn to 0.3% to 3% weight of 2-pyridinol-N-oxide, teaches the instant claim 6, drawn to the same.
Reference claim 8, drawn to choices of 2-pyridinol-N-oxide, teaches instant claim 7, drawn to the same. 
Reference claim 9, drawn to piroctone olamine, teaches instant claim 8, drawn to the same. 
The reference claim 10 teaches a method of use of a personal care composition of azoxystrobin and 2-pyridinol-N-oxide wherein the ratio is 1:1 to 1:10 to provide a synergistic anti-inflammatory/cellular stress activity. Reference claim 10 helps teach the limitations of instant claim 1. 
The reference claim 11 teaches a method of use of a personal care composition of azoxystrobin and 2-pyridinol-N-oxide wherein the ratio is 1:1 to 1:10 to provide a synergistic anti-inflammatory/cellular stress activity wherein there is greater than a 20% reduction in PGE2 release. Reference claim 11 helps teach instant claim 1. 
Ascertaining the differences between the prior art and the claims at issue
While reference claim 1 teaches a personal care composition of azoxystrobin and 2-pyridinol-N-oxide, reference claim 1’s ratio ranges are outside the range of instant claim 1. 
While reference claim 11 teaches the method of use of a personal care composition of azoxystrobin and 2-pyridinol-N-oxide wherein the ratio is 1:1 to 1:10 to provide a synergistic anti-inflammatory/cellular stress activity, the instant claims do not describe a 20% PGE2 reduction as required by reference claim 11. 
Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the administration of Strobilurins and 2-pyridinol-N-oxides useful in benefiting hair and skin, and possesses the technical knowledge necessary to make adjustments to the combination compositions to optimize the pharmacokinetic doses of Strobilurins and 2-pyridinol-N-oxides.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these combination compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The artisan would have been motivated to optimize the ratio of azoxystrobin and 2-pyridinol-N-oxide of reference claim 1, especially in view of the narrower ratio range taught in reference claim 11, to arrive at the ratio of the composition of instant claim 1. The artisan would have been expected to optimize the ratio of azoxystrobin and 2-pyridinol-N-oxide in order to maximize the synergy between the compounds.
The artisan would have been expected a greater than 20% PGE2 reduction from the instant composition of claim 1. The instant specification teaches the combination of Strobilurin, which can be azoxystrobin, and 2-pyridinol-N-oxide decreases PGE2 by more than 20% (pages 13-14 of the instant specification table lines “Azoxystrobin + PO observed” and page 13 of the reference specification both tables line “Azoxystrobin + PO observed”). The methods of use are also taught (reference specification page 20 line 20).  Furthermore, the PGE2 activity of the composition of reference claim 11 is an inherent property.  Thus, the claimed property of PGE2 activity is presumed inherent.  See MPEP 2112.01(I) and (II).
This is currently a provisional double patenting rejection, but on 09/06/2022 the co-pending ‘183 will issue as U.S. Patent No. 11,433,070 at which time, this rejection ceases being provisional. 


Instant claims 1-3 and 9 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claim 10 of co-pending U.S. application 16/913,183. The instant claims (claims of 08/01/2022) and the reference claims (claims of 06/03/2022) were used to make this rejection. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claim 10 is drawn to a personal care composition of azoxystrobin and 2-pyridinol-N-oxide. Azoxystrobin is species of Strobilurin (as known in instant specification on page 3 line 28-31); thus, the reference claim 10 anticipates the Strobilurin of instant claim 1. The reference ratio of 1:1 to 1:10 of reference claim 1 falls within/hence anticipates the instant ratio 10:1 to 1:20. Note the reference ratio fits within the larger instant claim 1 ratio, wherein the ratio provided a synergistic anti-inflammatory/cellular stress activity.  
The reference specification anticipates instant claim 2. The reference specification anticipates the combination of Strobilurin, which can be azoxystrobin, and 2-pyridinol-N-oxide decreases PGE2 by more than 20% (page 13 of the reference specification both tables line “Azoxystrobin + PO observed”).
Reference claim 10 anticipates instant claim 3. The ratio of azoxystrobin and 2-pyridinol-N-oxide (1:1 to 1:10) of reference claim 10 falls within the instant ratio of instant claim 3 (4:1 to 1:10). 
Reference claim 10, drawn to a method of using a composition comprising azoxystrobin, and 2-pyridinol-N-oxide, anticipates instant claim 9, drawn to using azoxystorbin. 
This is currently a provisional double patenting rejection, but on 09/06/2022 the co-pending ‘183 will issue as U.S. Patent No. 11433070 at which time, this rejection ceases being provisional. 

Conclusion
Claims 1-9 are not allowed. 
A prior art search was conducted for prior art against elected trifloxystrobin, the Markush extension Azoxystrobin, the elected piroctone olamine of base claim 1. Obviousness prior art was retrieved. See “SEARCH 6-8” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6-8” STN search results and did not retrieve applicable double patent art against the elected invention or the invention represented by the extended Markush search.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        
/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625